DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-11 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the nonlinear-resistance film is formed by particles of a nonlinear- resistance material and an insulating material, the particles of the nonlinear-resistance material being dispersed in the insulating material, and the particles of the nonlinear-resistance material are placed in the insulating material such that a spacing between neighboring particles of the nonlinear-resistance material is smaller than a size of a conductive foreign object so that one or more of the particles of the nonlinear-resistance material is in constant contact with a the conductive foreign object trapped inside the sealed container" in combination with the remaining limitations of the claim 1. 
 Regarding claims 11, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  a step of forming a nonlinear-resistance film on an inner portion of a sealed container made of metal, the nonlinear-resistance film including an insulating material and a nonlinear-resistance material; and a step of polishing a surface of the nonlinear-resistance film so as to reveal the nonlinear-resistance material" in combination with the remaining limitations of the claim 11. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848